Exhibit 10.30

STOCK OPTION CANCELLATION AGREEMENT

This STOCK OPTION CANCELLATION AGREEMENT (this “Agreement”) is made this 17th
day of October, 2012 (the “Effective Date”), between Sorrento Therapeutics,
Inc., a Delaware corporation (the “Company”), and David R. Webb, Ph.D. (the
“Optionee”).

WHEREAS, Optionee currently holds options (the “Options”) to purchase 50,000
shares of the common stock (the “Common Stock”) of the Company.

WHEREAS, the Options were granted to Optionee pursuant to the Company’s 2009
Stock Incentive Plan (the “Plan”) and that certain Stock Option Award Agreement
(together, the “Option Agreement”) listed on Attachment 1 hereto.

WHEREAS, as an inducement for the option award to be granted to Optionee in
connection with his appointment as a member of the board of directors of the
Company, Optionee desires to cancel those Options identified on Attachment 1
hereto as the “Cancelled Options,” to terminate any right, title or interest
Optionee may have in or to the Cancelled Options and any shares of Common Stock
issuable upon exercise of the Cancelled Options, and to amend the Option
Agreement to reflect such cancellation, which cancellation, termination and
amendment shall be effective on the Effective Date.

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the Company and the Optionee hereby agree as follows:

1. Cancellation. Effective as of the Effective Date:

(a) Optionee hereby waives, relinquishes and gives up any and all right, title
or interest that the Optionee may have in or to the Cancelled Options or any
Common Stock issuable upon exercise of the Cancelled Options; and

(b) The Cancelled Options are hereby terminated and cancelled and shall be of no
further force or effect.

2. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without reference to the
choice of law principles thereof.

3. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

4. Amendment and Modification. This Agreement may be amended, modified and
supplemented only by a written document executed by the parties which
specifically states that it is an amendment, modification or supplement to this
Agreement.

5. Severability. If any provision of this Agreement shall be found invalid or
unenforceable in whole or in part, then such provision shall be deemed to be
modified or



--------------------------------------------------------------------------------

restricted to the extent and in the manner necessary to render the same valid
and enforceable or shall be deemed excised from this Agreement as such
circumstances may require, and this Agreement shall be construed and enforced to
the maximum extent permitted by law as if such provision had been originally
incorporated herein as so modified or restricted or as if such provision had not
been originally incorporated herein, as the case may be.

6. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same document.

7. Advice of Counsel and Tax Advisor. Optionee represents and warrants that he
has read this Agreement, has had adequate time to consider this Agreement, and
has had an opportunity to consult with an attorney and his personal tax advisor
prior to executing this Agreement. Optionee acknowledges that he understands the
meaning and effect of this Agreement and has executed this Agreement knowingly,
voluntarily and with the intent of being bound by this Agreement.

8. Complete Agreement. This Agreement, the Option Agreement and the Plan
constitute the entire agreement between Optionee and the Company and they are
the complete, final and exclusive embodiment of their agreement with regard to
this subject matter. This Agreement is entered into without reliance on any
promise or representation other than those expressly contained herein.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Optionee have caused this Agreement to be
executed as of the date and year first above written.

 

SORRENTO THERAPEUTICS, INC. By:  

    /s/ Richard Vincent

Name:   Richard Vincent Title:   CFO

 

OPTIONEE Signature:  

    /s/ David R. Webb

Print Name:   David R. Webb, Ph.D.



--------------------------------------------------------------------------------

ATTACHMENT 1

OPTIONS AND CANCELLED OPTIONS

 

Date of Notice of Stock

Option Award

Agreement

  

Number of Shares of

Company Common

Stock Subject to Option

  

Number of Shares of

Company Common

Stock With Respect to

which Option is to be

Cancelled (“Cancelled

Options”)

September 28, 2011

   50,000    37,500